Title: To Thomas Jefferson from Joel Barlow, 12 March 1798
From: Barlow, Joel
To: Jefferson, Thomas


          
            Sir,
            Paris 12 March 1798—
          
          Mr. Wm. Lee of Boston has done me the favor to charge himself with a packet for you this day. He is a man of an excellent character & good connections in commerce. He wishes to obtain the consulate of Bordeaux or Paris, if vacant. Could you yield him assistance in this or any other object you would very much oblige your obet. Servt.
          
            Joel Barlow
          
        